Mr. Justice Baker delivered the opinion of the court. 3. Guaranty, § 34*—when evidence insufficient to establish. In an action to recover for goods supplied to a third person, under an agreement which the statement of claim describes both as a sale and as a guaranty that such third person would pay for the goods, evidence held to show a sale to defendant, and not a guaranty. 4. Saxes, § 329*—when evidence sufficient to show. In an action to recover for goods supplied to a third person by direction of defendant, which contract defendant denied that he made, held that a finding for plaintiff was properly made on the evidence.